.Cynar, J.
Defendants appeal separately as of right from a decision of the Workmen’s Compensation Appeal Board granting plaintiffs application for worker’s compensation benefits for a total and permanent disability. Since the two appeals share common issues and arise out of the same fact situation, they will be disposed of in one opinion at this time.
Plaintiff was injured during the course of her employment on June 20, 1964, when she lifted a tray of chickens from under a counter. Shortly thereafter she felt pain in her back and legs, which eventually led to back surgery. Defendant A & P voluntarily commenced the payment of worker’s compensation benefits on June 21, 1964, and terminated these on April 6, 1974. Plaintiff has not worked at all since the date of her back injury.
On April 22, 1974, plaintiff brought the present claim. She alleged that she suffered a total and permanent disability by reason of incurable insanity and the loss of industrial use of both legs. A hearing was held on January 15, 1975, and consisted of plaintiffs testimony and the depositions of five doctors. Plaintiff testified that she continues to feel pain in her back and legs. She added that she also suffers from a nervous condition which arose at the time of the back injury and which has worsened with age. She testified that she had been treated by psychiatrists for some time.
On February 18, 1975, the administrative law *216judge ruled that plaintiff was permanently and totally disabled by reason of insanity. In so concluding, he placed heavy reliance upon this Court’s decision in Sprute v Herlihy Mid-Continent Co, 32 Mich App 574; 189 NW2d 89 (1971). He further ruled that plaintiff had not lost the industrial use of both legs "on an organic basis”. The appeal board, also relying on Sprute, affirmed in a 3 to 2 decision, holding that:
"Plaintiff herein has an employment-related emotional condition which impairs her mental processes, is totally disabling as to gainful employment, has already been of long duration, and appears likely to extend into the indefinite future.”
Defendants now appeal from the board’s determination, attacking both Sprute and the findings of fact of the appeal board.
MCL 418.361; MSA 17.237(361) provides in part:
"(2) Total and permanent disability compensation for which is provided in section 351 means:
"(a) Total and permanent loss of sight of both eyes.
"(b) Loss of both legs or both feet at or above the ankle.
"(c) Loss of both arms or both hands at or above the wrist.
"(d) Loss of any 2 of the members of faculties enumerated in (a), (b) or (c).
"(e) Permanent and complete paralysis of both legs or both arms or of 1 leg and 1 arm.
"(f) Incurable insanity or imbecility.
"(g) Permanent and total loss of industrial use of both legs or both hands or both arms or 1 leg and 1 arm; for the purpose of this subdivision such permanency shall be determined not less than 30 days before the expiration of 500 weeks from the date of injury.” (Emphasis added.)
*217Thus, a person who can prove the existence of work-related "incurable insanity” is entitled to recover benefits for a total and permanent disability. In Sprute v Herlihy Mid-Continent Co, 32 Mich App 574, 579; 189 NW2d 89 (1971), the Court held that one suffers from such insanity "if the occupationally-related mental or emotional illness which impairs the employee’s mental processes is of totally disabling proportions and is likely to be of long and indefinite duration, thus making gainful employment impossible”.
Defendants presently urge that we re-evaluate this definition of "incurable insanity” and adopt a more stringent test. However, in Redfern v SparksWithington Co, 403 Mich 63; 268 NW2d 28 (1978), the Supreme Court has undertaken this task for us. There, the Court re-examined the Sprute test and modified it in part. The Court rejected the requirements of Sprute that the impairment of mental processes be totally disabling, rendering gainful employment impossible. Indeed, the Court totally rejected any requirement that the mental impairment have any effect upon the employee’s wage earning capacity.1 Instead, the Court required that the mental impairment have a significant effect upon the employee’s personal, nonvocational life. The Court stated:
"We conclude that a worker’s mental illness is 'insanity’ if he suffers severe social dysfunction and that a worker’s intellectual impairment is 'imbecility’ if he suffers severe cognitive dysfunction. Social or cognitive dysfunction is 'severe’ if it affects the quality of the worker’s personal, nonvocational life in significant activity comparably to the loss of two members or sight of *218both eyes, and is incurable if it is unlikely that normal functioning can be restored.” Red fern, at 85.
This test was not applied by the appeal board in this case. Rather, the board applied the Sprute "wage-earning capacity test” in reaching its decision. Although the appeal board’s opinion strongly suggests that the Redfern test has been satisfied in the present case,2 no specific findings of fact have been made as to whether plaintiff suffers from a "severe social dysfunction”. Therefore, we find it necessary to reverse the decision of the appeal board and to remand this matter to the appeal board for further findings and, if necessary, for the admission of additional evidence, pursuant to MCL 418.859; MSA 17.237(859). Since further findings of fact are presently required, we decline at this time to review those factual findings previously made by the appeal board.
The decision of the board is vacated and the matter remanded for proceedings consistent with this opinion. Costs to the prevailing party.
D. C. Riley, J., concurred.

 However, the following comment is noteworthy:
“While evidence of dysfunction in employment is not determinative of eligibility for total and permanent disability benefits it may supplement evidence of nonemployment dysfunction.” Redfern, at 82, n 15.


 The following testimony is quoted in the board’s opinion:
" 'Q Doctor, did you obtain a history from her, generally speaking?
" 'A Yes, I did.
" 'Q Would you tell us what that history was.
" 'A This woman was lifting some box or checking or something at the A & P in 1964, June of ’64 and experienced a sharp pain down her back and into her left buttock and left leg and since that time has had surgery for a ruptured disc which was subsequent to that experience. And the surgery was, I think, a year later, 1965. And since that tirrfe she’s been totally unable to do anything which takes the use of her back muscles; has pain; is very anxious and depressed about the pain that she’s suffered since that time; has been withdrawn, asocial, irritable and severely anxious and her anxiety, I think, has crystalized into a chronic anxiety state at this time.
" 'Q Is that your diagnosis?
" 'A Yes.
" 'Q Chronic anxiety state?
" 'A Yes.’ ” (Emphasis added.)